Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Nick Carr, on 02/04/2022.

Claims 1, 8 and 14 of the instant application have been amended based on the latest claims of record submitted by the Applicant on 01/20/2022, and they have been amended as follow:

Claim 1.	(Currently Amended) An apparatus comprising:
processing circuitry operable to execute stored instructions that, when executed, cause the processing circuitry to: 
receive, from a server, an indication of a transaction;
determine that a computing device is connected to one or more mesh nodes of a plurality of mesh nodes of a mesh network, wherein each mesh node comprises a sensor and a directional antenna; 
determine a location of the computing device by: 
determining the computing device is connected to a first mesh node of the plurality of mesh nodes,
determining information associated with the first mesh node, the information being communicated and shared among the remaining plurality of mesh nodes,
determining, wherein the respective signal is measured via the directional antenna of the respective mesh node of the plurality of mesh nodes, 
determining
triangulating the location of the computing device via the determined directions of the signals, and
determining the location of the computing device based on the triangulation, the determination that the computing device is connected to the first mesh node, the determined signal directions, and the determined signal strengths; 
determine the location of the computing device is at or within a predetermined distance of the apparatus; and
automatically process the transaction based on the determination that the location of the computing device is at or within the predetermined distance of the apparatus. 

Claim 8.	(Currently Amended) A method comprising:
receiving, by a device, an indication of a transaction from a server;
determining that a computing device is connected to one or more mesh nodes of a plurality of mesh nodes of a mesh network, wherein each mesh node comprises a sensor and a directional antenna; 
determining a location of the computing device by: 
determining the computing device is connected to a first mesh node of the plurality of mesh nodes,
determining information associated with the first mesh node, the information being communicated and shared among the remaining plurality of mesh nodes,
determining, wherein the respective signal is measured via the directional antenna of the respective mesh node of the plurality of mesh nodes, 
determining
triangulating the location of the computing device via the determined directions of the signals, and
determining the location of the computing device based on the triangulation, the determination that the computing device is connected to the first mesh node, the determined signal directions, and the determined signal strengths;
determining the location is at or within a predetermined distance from the device; and
automatically processing, by the device, the transaction based on the determination that the location of the computing device is at or within the predetermined distance from the device.

Claim 14.	(Currently Amended) A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
receive, from a server, an indication of a transaction;
determine that a computing device is connected to one or more mesh nodes of a plurality of mesh nodes of a mesh network, wherein each mesh node comprises a sensor and a directional antenna; 
determine a location of the computing device by: 
determining the computing device is connected to a first mesh node of the plurality of mesh nodes,
determining information associated with the first mesh node, the information being communicated and shared among the remaining plurality of mesh nodes,
determining, wherein the respective signal is measured via the directional antenna of the respective mesh node of the plurality of mesh nodes, 
determining
triangulating the location of the computing device via the determined directions of the signals, and
determining the location of the computing device based on the triangulation, the determination that the computing device is connected to the first mesh node, the determined signal directions, and the determined signal strengths; 
determine the location of the computing device is at or within a predetermined distance of a device; and
automatically process the transaction based on the determination that the location of the computing device is at or within the predetermined distance of the device.

Reasons for Allowance
Claims 1-5 and 7-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for localizing and identifying a mobile computing device using a short-range mesh network. Each of independent claims, claim 1 (“An apparatus”), claim 8 (“A method”), and claim 14 (“A non-transitory computer-readable storage medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. An apparatus comprising:
processing circuitry operable to execute stored instructions that, when executed, cause the processing circuitry to: 
receive, from a server, an indication of a transaction;
determine that a computing device is connected to one or more mesh nodes of a plurality of mesh nodes of a mesh network, wherein each mesh node comprises a sensor and a directional antenna; 
determine a location of the computing device by: 
determining the computing device is connected to a first mesh node of the plurality of mesh nodes,
determining information associated with the first mesh node, the information being communicated and shared among the remaining plurality of mesh nodes,
determining a signal direction of a respective signal received from the computing device, wherein the respective signal is measured via the directional antenna of the respective mesh node of the plurality of mesh nodes, 
determining a respective signal strength of the respective signal received from the computing device, wherein the signal strength is measured via the directional antenna of the respective mesh node, and
triangulating the location of the computing device via the determined directions of the signals, and
determining the location of the computing device based on the triangulation, the determination that the computing device is connected to the first mesh node, the determined signal directions, and the determined signal strengths; 
determine the location of the computing device is at or within a predetermined distance of the apparatus; and
automatically process the transaction based on the determination that the location of the computing device is at or within the predetermined distance of the apparatus. 


Claims 8 and 14 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 8 and 14 are also allowed, resulting the allowance indicated in section 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411